Citation Nr: 0820867	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  99-02 188A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1975 decision of the Board of Veterans' Appeals (Board) 
that denied restoration of service connection for 
schizophrenia.


REPRESENTATION

Moving party represented by:  Mr. Joseph R. Mooore, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from January 1969 to November 1970.

The Board issued a decision in August 2003 denying the 
veteran's motion for revision or reversal of a prior, June 
1975, Board decision on the basis of CUE.  The veteran 
appealed the Board's August 2003 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In March 2006, the 
Court initially affirmed the Board's August 2003 decision.  
The veteran then appealed to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court), which vacated 
the Court's March 2006 decision.  In its decision, the 
Federal Circuit held that the Court had erred in interpreting 
38 C.F.R. § 3.105(d) (2007) as allowing severance of 
service connection on the basis of a letter by a physical 
that did not consider "all the evidence accumulated by and 
considered by VA in granting the original service 
connection."  See Andino v. Nicholson, 498 F.3d 1370 (Fed. 
Cir. 2007).

As a result of the Federal Circuit's decision, in a January 
2008 memorandum decision, the Court reversed the Board's 
August 2003 decision and remanded the matter to the Board for 
readjudication consistent with the Court's memorandum 
decision.  The Court entered judgment in February 2008.

Inasmuch as the Court has determined the Board's June 1975 
decision in question that declined to restore service 
connection for schizophrenia was clearly and unmistakably 
erroneous, service connection for schizophrenia and the 100 
percent rating assigned for this condition are being restored 
(reinstated), retroactively effective from January 1, 1973, 
the date of the severance.

During the course of the above proceedings, the veteran filed 
petition to reopen his claim for service connection for a 
psychiatric disorder on the basis of new and material 
evidence.  In January 2005, the Board issued a decision 
wherein it determined that new and material evidence had been 
submitted to reopen this claim.  Rather than immediately 
readjudicating the claim on the underlying merits, however, 
the Board remanded the claim for additional evidentiary 
development.  And after considering additional evidence, a 
February 2006 rating decision granted service connection and 
assigned a 50 percent rating for schizophrenia, retroactively 
effective from October 30, 1997.  The veteran appealed that 
decision, requesting a rating higher than 50 percent.  
However, since it has been determined that service connection 
and the 100 percent rating initially assigned for this 
condition was improperly severed, his increased-rating claim 
is now moot because a 100 percent disability rating for the 
schizophrenia is being restored retroactive to January 1, 
1973.  Moreover, this higher 100 percent rating is protected 
from reduction since, for all intents and purposes, it has 
been in effect for at least 20 years.  See 38 C.F.R. § 
3.951(b) (2007).


FINDINGS OF FACT

1.  In October 1971, the RO granted service connection and 
assigned a 100 percent disability rating for schizophrenia, 
retroactively effective from January 1971.

2.  In February 1973, however, the RO severed service 
connection for schizophrenia, effective as of January 1, 
1973, based on an April 1972 medical report which did not 
consider all of the evidence considered in granting service 
connection.

3.  In a June 1975 decision, the Board declined to restore 
service connection for schizophrenia.

4.  The Board's June 1975 decision incorrectly applied the 
regulatory provisions concerning severance and, therefore, 
was fatally flawed.




CONCLUSIONS OF LAW

1.  The Board's June 1975 decision that declined to restore 
service connection for schizophrenia was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 to 20.1411 (2007).

2.  Since the severance of service connection for 
schizophrenia was improper, service connection for this 
disability, as well as the 100 percent rating assigned, 
is restored retroactively effective from January 1, 1973.  38 
U.S.C.A. §§ 1110, 5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 
3.103(b)(2), 3.303, 3.105(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records make no reference to 
psychiatric problems.  However, the veteran was diagnosed 
with schizophrenic reaction shortly after his discharge from 
service.  In December 1970, he was diagnosed by a VA 
physician with schizophrenic reaction, undifferentiated.  In 
January 1971, the veteran was again diagnosed by a VA 
physician has having schizophrenic reaction, 
undifferentiated.  A January 1971 VA examination report also 
lists a diagnosis of schizophrenic reaction, 
undifferentiated.  A September 1971 medical report reflects 
that a physician at the Hato Rey Psychiatric Hospital 
rendered a diagnosis of schizophrenia, chronic, 
undifferentiated type.  Based on these findings, the RO, in 
January 1971, granted service connection and assigned a 100 
percent disability rating for schizophrenia, retroactively 
effective from January 1971.

In an April 1972 letter, P.D., M.D., Chief of the Psychiatry 
Service at the VA Hospital in San Juan, informed the RO that 
the veteran had been admitted to his service twice and was 
not found to be psychotic.  Dr. P.D. then opined that the 
veteran had a personality disorder and that "[t]he diagnosis 
of schizophrenia made at Hato Rey Psychiatric Hospital was in 
error."  Based on Dr. P.D.'s letter, the RO, in June 1972, 
proposed to sever service connection for schizophrenia.  In 
September 1972, the Director of Compensation and Pension 
concurred in the RO's proposal to sever service connection 
for schizophrenia.  In February 1973, the RO severed service 
connection for schizophrenia after concluding that there was 
clear and unmistakable error in the October 1971 rating 
decision.  The veteran appealed that decision to the Board. 

At a January 1974 VA psychiatric examination, the examiner 
opined that the veteran had a passive-aggressive personality 
and a diagnosis of schizophrenia, chronic, undifferentiated 
type.  In a VA clinical record dated the following month, a 
VA psychologist described the veteran as a "latent 
schizophrenic."  In March 1974, the RO denied service 
connection for the veteran's "schizophrenia, latent type."  
In so doing, the RO noted that the record reflected that the 
veteran suffered from a personality disorder and that the 
last VA examination report reflected a diagnosis of latent 
schizophrenia.  The veteran's case was then forwarded to the 
Board. 

In March 1975, the Board remanded the matter for yet another 
medical opinion on the question of the correct diagnosis of 
the veteran's psychiatric condition, specifically, within a 
year from the termination of service.  In May 1975, a VA 
physician opined that after reviewing the claims folder, 
"[t]he correct psychiatric diagnosis within a year from the 
date of discharge from service and thereafter is passive-
aggressive personality." 

In June 1975, the Board issued a decision that is the subject 
of the instant attack on the basis of clear and unmistakable 
error.  In that decision, the Board denied entitlement to 
restoration of service connection for schizophrenia after 
finding that service connection was properly severed in the 
February 1973 RO decision.  In so doing, the Board determined 
that the veteran had not demonstrated active schizophrenia 
since his discharge from service.  The Board then observed 
that "[i]n lieu of an independent expert's medical opinion, 
it was deemed more pertinent to submit the controlling 
question to the Chief Medical Director, since, in the final 
analysis, the case turns on which the Administration's 
diagnoses is proper and correct."  The Board ultimately 
found that the veteran suffered from a passive-aggressive 
personality disorder and that "[t]he grant of service 
connection for schizophrenia cannot be supported on any 
reasonable basis."  

In March 2003, the veteran filed a motion in which he 
challenged the June 1975 Board decision on the basis of clear 
and unmistakable error.  Specifically, he argued that the 
Board did not apply the requisite clear-and-unmistakable-
error standard to determine whether severance was proper and 
that the January 1974 VA examination report was not 
considered by the Board.  He also argued that, by requesting 
additional medical evidence as to the proper diagnosis of his 
psychiatric condition VA was admitting that it was not 
undebatable that he did not suffer from schizophrenia within 
one year of his discharge from service.  In the August 2003 
decision, the Board found those argument to be unpersuasive.  

II.  Analysis

Judicial review of Board decisions was not available at the 
time of the 1975 Board decision at issue.  See Veterans' 
Judicial Review Act, Pub. L. No. 100-687 § 402, 102 Stat. 
4105, 4122 (1988).  So there was no possibility of an appeal, 
even in the event the veteran wanted to.  The principles of 
finality and res judicata are respected concepts that apply 
to prior agency decisions.  See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002) (en banc).  A prior final Board 
decision must be reversed or revised only where evidence 
establishes clear and unmistakable error.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§  20.1400-1411 (2007).  Because an 
allegation of clear and unmistakable error is an attack on a 
final, and presumptively correct, decision it has been held 
to be a specific and rare kind of error that "when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see also Cook, 318 
F.3d at 1345 (quoting the language in Russell).

Although it is VA's burden to demonstrate clear and 
unmistakable error to sever a previous grant of service 
connection, once a decision severing service connection has 
attained finality, it is the veteran who must carry the 
judicially-sanctioned and lofty burden of establishing clear 
and unmistakable error in order to overturn the final 
decision and restore service connection.  Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); see also Cook, 318 F.3d at 134 
(noting the rule of finality and the two exceptions to 
finality, including a motion for revision on the grounds of 
CUE); see also Natali v. Principi, 375 F.3d 1375, 1382 (Fed. 
Cir. 2004).  

Clear and unmistakable error is established when the 
following conditions are met.  First, either (1) the correct 
facts in, or constructively in, the record were not before 
the adjudicator or (2) the statutory or regulatory provisions 
extant at the time were incorrectly applied.  See Damrel v. 
Brown, 6 Vet.App. 242 (1994); see also Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001).  Second, the alleged error 
must be "undebatable," not merely "a disagreement as to 
how the facts were weighed or evaluated."  Russell, 3 Vet. 
App. at 313-14; see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

In this case, the June 1975 Board decision being collaterally 
attacked on the basis of clear and unmistakable error is a 
final decision.  Under the version of 38 C.F.R. § 3.105(d) in 
effect at the time of the 1975 Board decision, a change in 
diagnosis would have been accepted as a basis for severance 
action if proper medical authority certified that, "in light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated [wa]s clearly erroneous."  
Specifically the regulation provided, in pertinent part, as 
follows:

[S]ervice connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden being on the 
Government) . . . A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
the service connection was predicated is clearly 
erroneous.  This certification must be accompanied 
by a summary of the facts, findings, and reasons 
supporting the conclusion . . .



In the August 2003 decision on appeal, the Board determined 
that the prior 1975 Board decision was not clearly and 
unmistakably erroneous in permitting severance on the basis 
of Dr. P.D.'s April 1972 report.  However, as pointed out by 
the Court (after being vacated by the Federal Circuit), Dr. 
P.D.'s report did not consider all of the evidence 
accumulated by and considered by VA in granting service 
connection as requested by 38 C.F.R. § 3.105(d).  Thus, the 
1975 Board decision erred by permitting the severance of 
service connection on the basis of a letter which did not 
meet the regulatory requirements for such an action.  Had the 
1975 Board decision not relied on Dr. P.D.'s report, which 
was the basis for the 1973 RO decision to sever service 
connection, the outcome of the veteran's case would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.  In 
short, the June 1975 Board decision was clearly and 
unmistakably erroneous.

For these reasons and bases, the Board's 1975 decision that 
denied restoration of service connection for schizophrenia 
must be reversed on the basis of CUE.  As a result, the grant 
of service connection for the veteran's schizophrenia and the 
original 100 percent rating assigned for this condition are 
restored retroactively effective from January 1, 1973, the 
date it was improperly severed.

There is one final point worth mentioning parenthetically.  
The duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) do not apply to CUE motions, 
including concerning prior Board decisions.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In any 
event, since the Board is granting the veteran's claim, even 
if the VCAA applied it would be inconsequential.




ORDER

The motion to reverse the Board's June 1975 decision that 
declined to restore service connection for schizophrenia on 
the grounds of clear and unmistakable error is granted.  



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



